Citation Nr: 0630915	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-26 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
40 percent for service-connected low back strain with mild 
disc bulge at L5-S1 on MRI and retrolisthesis of L5 on S1 on 
x-ray, with left leg radiculopathy.  

2.  Entitlement to an initial disability rating greater than 
10 percent for a left great toe fracture.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at law 




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from April 2000 to 
December 2001. 

This appeal comes before the Board of Veterans' Appeals 
(Board) in part from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska , in which the RO granted service 
connection for low back strain and assigned a 10 percent 
rating.  In a January 2003 rating decision, the RO increased 
the veteran's initial disability rating to 40 percent for low 
back strain with mild disc bulge at L5-S! on MRI and 
retrolisthesis of L5 on S1 on x-ray.

The appeal also arises from the January 2003 rating decision, 
in which the RO granted service connection for a left great 
toe fracture and assigned a 10 percent disability rating, and 
from a May 2003 rating decision in which the RO denied a 
TDIU.  

In an August 2003 rating decision, the RO granted service 
connection for left L4 radiculopathy and included it with the 
service-connected low back disability rating, concluding that 
it was a symptom of the service-connected low back 
disability.  

In an October 2005 decision, the Board denied claims for 
higher initial ratings for the low back and left toe 
disabilities and also denied a TDIU.  The veteran appealed 
those decisions to the United States Court of Appeals for 
Veterans Claims (Court), and in March 2006, the Court vacated 
the part of the Board's decision regarding those issues and 
remanded those issues for further development.  

The Board notes that in the October 2005 decision, the Board 
also denied four other issues (entitlement to a greater 
initial rating than 10 percent for bilateral pes planus; 
entitlement to a greater initial rating than 20 percent for a 
left hip disability; entitlement to service connection for a 
psychiatric disability; and, entitlement to service 
connection for a left leg disability, to include as secondary 
to the service-connected left hip disability).  Those issues 
were not vacated by the Court and are not before the Board.  


FINDINGS OF FACT

1.  Throughout the period from the grant of service 
connection for the low back disability to the present, the 
veteran has not had ankylosis of the lumbar spine.  

2.  Throughout the period from the grant of service 
connection for the low back disability to the present, even 
when considering pain on motion (even during flare-ups), 
weakened movement, excess fatigability, and incoordination, 
the veteran has not had the equivalent of persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
as well as demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings.  

3.  Throughout the period from the grant of service 
connection for the low back disability to the present, the 
veteran has not had incapacitating episodes in his low back 
having a total duration of at least 6 weeks during any 12-
month period.  

4.  Throughout the period from the grant of service 
connection for the low back disability to the present, the 
veteran has not had mild neurological symptomatology 
associated with his low back disability.  

5.  Throughout the period from the grant of service 
connection for the left great toe fracture to the present, 
the veteran's left toe disability has been manifested by pain 
on movement; producing no more than moderate impairment.

6.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 40 percent for service-connected low back strain with 
mild disc bulge at L5-S1 on MRI and retrolisthesis of L5 on 
S1 on x-ray, with left leg radiculopathy, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5291, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235 to 5243 (2006).  

2.  The criteria for an initial disability rating greater 
than 10 percent for a service-connected left great toe 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71(a), 
Diagnostic Code 5284 (2006).

3.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the VCAA letter in this instance 
was mailed to the veteran in April 2005 (after the initial 
adjudication of the veteran's claims), the veteran was not 
prejudiced by the timing of the notice contained in the April 
2005 letter.  Following that letter, the development of the 
claim continued, and, later that month, the claims were 
reviewed and the veteran was sent a supplemental statement of 
the case.  As a result, the veteran was provided the required 
notice and he was afforded an opportunity to respond after he 
was fully informed of the evidence needed to substantiate the 
claim.  Furthermore, the veteran has not contended that he 
was prejudiced by the timing of the notices contained in the 
April 2005 VCAA letter.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its April 2005 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claims for increased ratings for his low back and left 
toe disability and also informed him of the information and 
evidence necessary to prevail on a claim for a TDIU.  This 
letter informed the veteran that evidence towards 
substantiating his claim should include evidence that the 
condition had worsened and warranted a higher evaluation.  
Regarding the veteran's TDIU claim, the letter informed the 
veteran that the evidence would have to show that his 
service-connected disabilities prevented him from performing 
the tasks required to get or keep substantially gainful 
employment.  It also informed him of the percentage 
requirements under 38 C.F.R. § 4.16 and informed him of the 
evidence needed to support a claim based on extraschedular 
evaluation.  

The April 2005 letter described the information and evidence 
that the VA would seek to provide including relevant records 
held by any federal agency.  Such records include medical 
records from VA hospitals and private treatment records if 
the veteran completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to complete a release form to allow 
the RO to obtain private medical records and to inform the RO 
of where and when he received treatment at VA locations.  
Regarding the fourth element, the April 2005 letter informed 
the veteran to submit any evidence in his possession that he 
felt would substantiate his claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Since the veteran's claims are for increased ratings and a 
TDIU, only the type of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal are relevant to the veteran's claims.  As noted above, 
the RO already informed the veteran of the type of evidence 
necessary to establish a disability rating.  Regarding the 
effective date for the disability on appeal, although the RO 
did not inform the veteran of the type of evidence necessary 
to establish an effective date, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard at 394.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for higher ratings and a TDIU, 
any questions as to the appropriate effective date to be 
assigned is rendered moot.  

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  The 
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case and multiple supplemental statements of 
the case which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that the VA has fulfilled the duty to assist 
the appellant in this case.


Background

The veteran was seen by Dr. J.C. for his toes in March 2001, 
while he was still on active duty.  The examiner noted the 
veteran's three-year history with pain and loss of motion 
around the IP joint of the left great toe.  The veteran noted 
that being on his feet all day aggravated his discomfort.  
Examination showed that the veteran could not passively flex 
or actively flex the IP joint of the left great toe and could 
extend it about 10 degrees.  X-rays showed what appeared to 
be a bony ossicle trapped in the plantar aspect of the IP 
joint.  The examiner stated that he had ordered a tomogram 
and that he thought it revealed a fracture.  He stated that 
the radiologist viewed the tomogram and did not think there 
was an abnormality.  He ordered a CT scan, and he thought the 
scan would show the intraarticular fracture without a doubt.  

The veteran underwent a VA examination for his spine in 
February 2002.  The veteran continued to get low back pain on 
a weekly basis.  He got stiffness and weakness in the lower 
back and treatment included Ibuprofen which he said helped.  
Flareups occurred with activity and could last up to an hour 
and he would have to stop his activity.  He had difficulty 
performing his job because he had a hard time lifting.  
Examination showed the veteran could forward flex from 0 to 
80 degrees, and posteriorly extend from 0 to 20 degrees, 
laterally flex the trunk from 0 to 25 degrees in both 
directions, and laterally rotate the trunk from 0 to 30 
degrees in both directions.  Initially, these range of motion 
exercises were not painful, but when he did them repeatedly 
they did become painful.  Most of the discomfort was located 
over the left lower paravertebral area near the sacroiliac 
joint.  He denied any radiating type symptoms.  Diagnosis was 
episodes of mechanical low back strain.  Regarding DeLuca 
factors, the veteran's pain started when he reached 40 
degrees.  See DeLuca v. Brown, 8 Vet.App. 202, 206-08 (1995); 
38 C.F.R. §§ 4.40, 4.45 (2006).  He exhibited mild to 
moderate pain, mild weakness, but no incoordination of the 
lower back.  He exhibited mild fatigability, as the back 
became painful and somewhat tired.  

An x-ray of the low back from St. Elizabeth's Hospital from 
November 2002 showed that the pedicles, disc spaces and 
vertebral body heights appeared intact, with no pars defects 
identified.  

The veteran was seen for low back pain at the VA Medical 
Center in November 2002.  He described pain radiating down 
his left leg.  He denied numbness or tingling.  Examination 
showed no radiation.  Diagnosis was lumbosacral strain.  He 
was given medication.  He was seen for low back pain on 
several other occasions during 2002.  

The veteran underwent a VA examination in December 2002.  An 
MRI showed a very mild circumferential disk bulge.  Due to 
the minimal findings, this was most likely not clinically 
significant.  Plain x-rays showed a grade I retrolisthesis of 
L5 on S1 and scoliosis at L3.  The veteran was currently 
unemployed and had been unable to find work since April due 
to what he says were back problems.  He was doing some part-
time security work.  Regarding his feet, he stated that there 
was pain in the left great toe once or twice a month.  He had 
left leg pain that sometimes went down into the left foot, 
but this was related to the back.  He was having pain 
everyday in his back.  It was in the lower left part of the 
back and radiated down the left leg and occasionally the 
right leg.  He used a cane about twice a month.  He went to 
the emergency room because of severe back pain.  He could 
only stand for about four hours maximum.  

Examination showed that there was marked tenderness in the 
lumbar spine and paraspinous muscle tenderness in the lumbar 
and mid-thoracic area.  There was some muscle spasm in the 
paraspinous muscles.  Range of motion showed forward flexion 
which stopped at 20 degrees because of pain, extension to 10 
degrees with pain, left lateral flexion 18 degrees with pain, 
right lateral flexion 12 degrees with pain, and right and 
left rotation about 4 degrees with pain.  Muscle tone, 
strength, and bulk in the lower extremities appeared grossly 
normal.  There was tenderness laterally in the upper thigh.  
With regard to the feet, there was limitation of motion in 
the IP joint in the left and flexion at the IP joint was 70 
degrees on the right compared with 14 degrees on the left.  
Regarding the MCP joint, he had limited motion extension to 
flexion 20 degrees in the great toe on the right compared 
with 48 degrees in the great toe on the left.  There was 
tenderness in the IP and MCP joints on palpation in the left 
great toe and this was accompanied with wincing.  There was 
no tenderness anywhere else in the foot other than the MCP 
and IP joints in the left great toe.  The veteran could stand 
on his heels and toes on either foot without difficulty.  
Deep tendon reflexes were 2+ and symmetric.  Sensation was 
grossly intact in the lower extremities.  Straight leg 
raising was positive, reproducing the veteran's back pain and 
radicular pain down the leg.  

Under diagnoses, the examiner wrote that the veteran had 
chronic back pain with mild disk disease per MRI and 
retrolisthesis L5-S1 on plain x-ray.  The examiner also 
commented that the veteran had new left leg symptoms, 
probably representing radicular pain from the back or 
possibly muscle or ligamentous strain in the hip due to gait 
disturbance from the back pain.  The examiner opined that the 
left leg pain was not related to the femur fracture or the 
foot problems.  There was some tenderness in the lateral 
thigh, but this was soft tissue and unrelated to the previous 
fracture.  Regarding the left toe, the examiner stated that 
left toe symptoms were intermittent.  

The veteran underwent an EMG test in December 2002.  The 
examiner's interpretation was that the studies of the left 
lower extremity and lumbosacral paraspinal muscles were 
within normal limits and showed no evidence of a neuropathy 
or radiculopathy.  

The veteran underwent a VA examination in January 2003.  The 
veteran described low back pain with radiation to his left 
thigh, which occasionally woke him from sleep.  He stated 
that his low back pain was not constant.  It occurred about 
once to twice per week.  Flare-ups were caused by increasing 
activity.  The anti-inflammatory medication was somewhat 
helpful.  He stated that he could walk about one mile and no 
further because of low back pain.  The veteran had been 
unemployed but was now starting his own auto-detailing 
business.  His back pain somewhat limited his duty 
requirements in detailing cars.  Examination showed limited 
forward flexion.  The veteran was able to go to approximately 
45 degrees and no further secondary to pain.  Extension was 
to 30 degrees.  He had rotation to 40 degrees bilaterally.  
He had lateral bending to 30 degrees bilaterally.  The 
veteran walked with a mild antalgic gait.  He had a negative 
straight leg test.  He denied any pain below his knees.  The 
veteran's feet were supple and he had full motion in his 
ankles and feet bilaterally.  

Diagnosis was mechanical low back pain without evidence of 
radicular symptoms.  The examiner commented that the 
veteran's left leg pain was coming from his back.  He stated 
that the pain radiated from his left flank and traveled down 
to the proximal thigh.  He had no pain below the knees.  The 
x-ray findings looked benign.  

The veteran underwent a VA neurological examination in 
January 2003.  He reported that he had paresthesias on 
lateral aspect of the left thigh.  He reported that the left 
lower extremity was much weaker than the right.  Sensation 
was intact in the bilateral lower extremities.  Strength was 
decreased in the left lower extremity.  It was 4/5 in the 
ankle, dorsiflexion, and plantar flexion, as well as knee 
extension and flexion.  The low back was tender to palpation, 
and the veteran was tender to palpation over the left greater 
trochanter.  X-rays showed a grade I spondylolisthesis.  
Impression was a left L4 radiculopathy with grade 1 
spondylolisthesis at L5-S1.  

The veteran underwent a VA examination in April 2003.  
Radiculopathy symptoms had been mentioned in the veteran's 
clinical records.  He got pain and weakness in the left hip 
and said the left hip locked up and gave out daily but gave 
way more than it locked up.  Treatment included Ibuprofen 
which helped.  Flare-ups occurred with cold weather and 
activity and could last a few days.  The veteran stated that 
he last worked a year ago doing security work but had to stop 
because of his back.  He used no crutches, braces, or special 
shoes, but he occasionally used a cane.  He said he never had 
any surgery or injury to the left hip.  He stated that he was 
right-handed.  Examination was quite limited.  He appeared to 
ambulate without any difficulty.  The examiner commented that 
it was most likely that the veteran's left hip and leg 
problems were secondary to his lower back.  

The veteran was seen at the emergency room at Bryan LGH 
Medical Center in April 2003.  He described a sharp and dull 
pain with intensity of 9 out of 10 in the lower back down the 
left leg.  The veteran also had noticed numbness on the 
lateral aspect.  He denied any other numbness or tingling.  
The veteran was given Skelaxin and Norco.  The veteran was 
discharged to a VA Medical Center doctor.  Diagnosis was 
left-sided sciatica.  

The veteran underwent a VA examination in October 2003.  He 
complained of constant pain in his low back, 5-6 on a scale 
of 10, with flare-ups rising to 8 that occur weekly, lasting 
1.5 to 2 hours.  The discomfort was always in the low back 
location and left buttocks, and it had seemed to radiate 
upwards towards his left shoulder blade for the past several 
months.  He stated that it had clearly kept him from working 
and being employed.  He stated that he had been let go from 
employment at several jobs, where employers had reduced his 
hours to a point where it was costing him money to go to 
work.  It had adversely affected his back biomechanics as 
well.  He had been told that he was unemployable because of 
his left hip and low back and was additionally turned down a 
position for sedentary type of work as a receptionist, 
advising him that they did not want to accept responsibility 
if he were to become further injured.  

The veteran stated that he had fractured his left great toe 
prior to entrance in the military.  He described a constant 
pain of 1 in his left great toe that could rise to 7 on a 
scale of 10, with 2 episodes per month, lasting approximately 
20 minutes.  Typical activities that created a flare-up were 
standing on his feet for greater than 2-3 hours without 
getting an opportunity to take a sit-down break.  He stated 
that getting off of his feet did entirely relieve the left 
great toe discomfort.  The veteran stated that his flat feet 
existed prior to service.  He indicated that he was pretty 
much asymptomatic regarding his flat feet.  

The veteran last worked about 4 months earlier in a part-time 
position with a fast-food organization.  Examination showed 
that the veteran was in no acute distress.  He sat, stood, 
and walked with an erect posture but seemed to be in a 
moderate amount of discomfort and shifted his weight 
frequently in the chair.  Midway through the exam, he 
requested to be seated in a different chair that did not have 
such a low resting position in it.  That seemed to relieve 
some of his low back discomfort.  

Regarding the low back, the veteran had extension 0 to 10 
degrees.  He was unable to press on beyond 10 degrees due to 
discomfort.  Forward flexion was 0 to 25 degrees.  The 
veteran was unable and unwilling to press on beyond because 
of discomfort.  Lateral bending to the right and left was 
equal bilaterally 0 to 20 degrees, limited by discomfort and 
stiffness.  Rotation to the right and left was from 0 to 20 
degrees limited by stiffness and discomfort.  Diagnoses were 
episodes of low back strain of musculoligamentous origin; 
degenerative disc disease with retrolisthesis of the L5-S1 
level; and fracture of the left great toe, existing prior to 
entry.  

The examiner commented that the veteran's spinal disc 
condition and mechanical low back pain seemed to be fairly 
significant.  He stated that he was unable to hold down a job 
because of the discomfort.  He had also been released from 
work on a number of occasions or had had his hours reduced, 
and those were all jobs that required some element of 
physical activity.  Therefore, his low back condition 
adversely affected his employability for physical types of 
employment.  He stated that he also was uncomfortable in a 
seated position for a combination of the low back and left 
hip discomfort.  The examiner commented that this would 
prevent his successful completion of a normal workday in a 
seated position unless the employer was willing to allow 
frequent breaks for ambulation and shifting of posture.  The 
examiner stated that the bursitis in the left hip seemed to 
bother the veteran quite a bit, but it was episodic, and he 
had flare-ups about twice a year, at which time he had 
restricted movement and discomfort in the left hip.  The 
examiner stated that it would therefore have an adverse 
affect on employability of a physical, or labor-type, 
position.  He also felt very uncomfortable in a seated 
position, so it would adversely affect sedentary types of 
employment.  

Regarding DeLuca factors, the examiner stated that the 
veteran seemed to have a jerking type of movement or 
cogwheeling at the end of range of motion of the low back 
representing possible evidence of incoordination or 
intolerance to the level of discomfort that was elicited 
through the exam process.  The veteran only opted to go 
through one cycle of exercises indicating either low exercise 
tolerance or excess fatigability.  However, there was no 
evidence of weakness with repetitive movement.  

The Social Security Administration (SSA) made a determination 
in December 2003 that the veteran was not disabled.  The 
examiner determined that the veteran's left toe fracture had 
healed.  The examiner stated that the veteran was not 
neurologically compromised.  

The veteran underwent a VA examination in April 2004.  He 
stated that he had acquired a cane for weight distribution 
sharing for his left hip.  The veteran was unemployed, and he 
stated that this was due to his back.  He stated that he last 
worked 1.5 years ago.  The right hip had had an adverse 
effect on his daily activities.  

The veteran underwent a VA examination in December 2004.  The 
veteran described a painful numbness in his left leg.  He 
stated that he had a throbbing pain in the left leg that 
followed distally from the left lower back area through the 
left buttocks, through the lateral thigh and then down the 
calf to the lateral ankle.  He stated that it was hard to 
bend to below the knee without having pain.  The examiner 
noted that the veteran had a diagnosis of L4 radiculopathy at 
the VA Medical Center but that he had normal EMGs in December 
2002.  He noted that if the veteran had an L4 radiculopathy, 
the distribution of an L4 radiculopathy would radiate to the 
medial malleollus, not the lateral malleolus.  He stated that 
if the veteran had an L4 radiculopathy, the knee jerk reflex 
would be modified, but the veteran had intact deep tendon 
reflexes.  

Examination showed that the veteran walked with an erect 
posture and an unimpaired gait.  No specific deformities were 
identified of either the musculoskeletal or the spinal 
system.  The veteran had intact deep tendon reflexes in the 
upper and lower extremities.  There was a subjective 
diminished sharp, dull perception on the lateral upper thigh, 
and the veteran described this sharp sensation in the lateral 
calf to be tickling rather than sharp.  He had full motor, 
neurosensory for the feet bilaterally.  Strength at the 
ankles was evaluated to be 4+/4+ and equal bilaterally for 
dorsiflexion and plantar flexion.  

Regarding the DeLuca factors, there were no objective 
findings of pain, weakness, excess fatigability, 
incoordination, lack of endurance, or loss in range of motion 
with repetitive use.  Diagnoses were insufficient clinical 
evidence to warrant a diagnosis of any acute, or chronic 
disorder, or residuals of the left leg, and intravertebral 
disc syndrome of the lumbosacral spine with left L4 
radiculopathy.  The examiner opined that the left 
radiculopathy was not related to the veteran's left hip 
condition.  He also opined that the left hip condition was 
not felt to be related to the radiculopathy that the veteran 
was experiencing down his left leg.  The examiner opined that 
the left L4 radiculopathy was not aggravated by the left hip 
bursitis.  

The veteran underwent a nerve conduction study in December 
2004.  The examiner commented that the electrophysiological 
studies of the left lower extremity were within normal limits 
and showed no evidence of a neuropathy or radiculopathy and 
were similar to the EMG findings from December 2002.  
Analysis

Laws and regulations regarding initial ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

Entitlement to a greater initial rating than 40 percent
for a low back disability with left leg radiculopathy.

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  Therefore, adjudication 
of the increased rating claim must include consideration of 
both the old and the new criteria.  VAOPGCPREC 7-2003.  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  The Board 
notes that the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000; 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are listed below:

To warrant a 40 percent rating for lumbosacral strain, 
objective evidence must show that the strain is severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2006).

If limitation of motion is severe, a 40 percent disability 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2006).  A 50 percent rating requires unfavorable ankylosis 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2006).

Regarding Diagnostic Code 5293 for intervertebral disc 
syndrome, a 40 percent disability evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent evaluation is 
warranted where the evidence demonstrates pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71(a), Diagnostic Code 5293 (2006).  

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code.  
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.

Under the old diagnostic criteria, the veteran is not 
entitled to an increased initial rating from 40 percent for 
his low back disability.  He is not entitled to a higher 
rating under Diagnostic Code 5295 (for lumbosacral strain) or 
Diagnostic Code 5292 (for limitation of motion) as a 40 
percent rating is the highest rating allowed under those 
codes.  As the evidence does not show that the veteran has 
ankylosis of the lumbar spine, he is not entitled to a 50 
percent rating under Diagnostic Code 5289.  

The veteran is also not entitled to an increased rating to 60 
percent under Diagnostic Code 5293 for intervertebral disc 
syndrome.  In order for the veteran to be assigned a higher 
initial rating to 60 percent under Diagnostic Code 5293, the 
evidence must show persistent symptoms compatible with 
sciatic neuropathy with characteristic pain as well as 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  

Although the veteran has complained of pain radiating to his 
legs, and some muscle spasm was noted in the paraspinous 
muscles at the December 2002 VA examination, the veteran has 
not been hospitalized for his low back disability.  Also, the 
examiner noted that the veteran only had "mild" disc 
disease.  At the veteran's most recent VA examination in 
December 2004, the examiner questioned whether the veteran 
even had radiculopathy, noting symptoms the veteran should 
have had for such a diagnosis to be made.  Also, nerve 
conduction studies in December 2002 and December 2004 showed 
no evidence of a neuropathy or radiculopathy.  

The joint motion for remand asserted that the Board did not 
provide an adequate discussion of whether staged ratings were 
appropriate for any period during the entire rating period, 
and that the Board focused its analysis on the medical 
findings from the most recent VA examination, i.e., the 
December 2004 VA examination.  While the Board did discuss 
the findings from the December 2002 VA examination and the 
nerve conduction test from the same month in its original 
decision, it will discuss below more of the evidence from the 
entire rating period in order to show that the veteran was 
not entitled to a higher initial rating for any point during 
the entire rating period.  

At the veteran's February 2002 VA examination, he denied any 
radiating type symptoms.  When he was seen at the VA Medical 
Center in November 2002, he denied numbness or tingling, and 
examination showed no radiation.  An EMG test from December 
2002 showed no evidence of a neuropathy or radiculopathy.  
While a VA neurological examination from January 2003 showed 
left L4 radiculopathy, a VA orthopedic examination from the 
same month showed no evidence of radicular symptoms.  
Although the veteran was seen at the emergency room at Bryan 
LGH Medical Center in April 2003 and diagnosed with left-
sided sciatica, at his VA examination in the same month, the 
veteran appeared to ambulate without any difficulty.  It is 
true that a VA examination in October 2003 reflected that the 
veteran's spinal disc condition appeared to be fairly 
significant and that his low back condition adversely 
affected his employability for physical types of employment; 
however, several months later, in December 2003, the SSA made 
a determination that the veteran was not disabled, and its 
examiner determined that the veteran was not neurologically 
compromised.  

In conclusion, based on the totality of the evidence, while 
the veteran has complained of radiating pain into his legs 
and the evidence shows that the veteran might have symptoms 
compatible with sciatic neuropathy, the symptoms are not 
"persistent."  Therefore, the veteran is not entitled to an 
initial rating of 60 percent under Diagnostic Code 5293.

The veteran's disability picture must also be examined with 
consideration of the Office of General Counsel opinion 
VAOPGCPREC 36-97.  In the January 2003 rating decision, when 
the veteran's rating was increased to 40 percent under 
Diagnostic Code 5293, 38 C.F.R. § 4.40 and 4.45 were 
specifically considered.  Therefore, even with pain on motion 
(even during flare-ups), weakened movement, excess 
fatigability, and incoordination considered, the veteran's 
disability is deemed not to be the equivalent of persistent 
findings compatible with sciatic neuropathy, absent ankle 
jerk, or other neurological findings reflective of pronounced 
intervertebral disc syndrome, such that it would warrant a 60 
percent rating for intervertebral disc syndrome.  VAOPGCPREC 
36-97.  Accordingly, the veteran is not entitled to a higher 
initial rating of 60 percent when his disability is rated 
under Diagnostic Code 5293.  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, for Diagnostic Codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic codes 
5235 to 5243 (effective September 26, 2003).  

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code. 

Note (2) under the general rating formula instructs that for 
VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Under the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes (for Diagnostic Code 5243), 
as in effect from September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71(a), Diagnostic Code 5243 (effective 
September 26, 2003).  

Note (1) after the formula for rating intervertebral disc 
syndrome defines an "incapacitating episode" as "a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician."

The veteran is not entitled to an increased rating to 50 
percent under the aforementioned General Rating Formula for 
Diseases and Injuries of the Spine.  Specifically, the 
veteran does not have unfavorable ankylosis of the entire 
spine.  

The veteran is also not entitled to an increased rating to 
60 percent under the formula for Rating Invertebral Disc 
Syndrome based on Incapacitating Episodes.  The evidence 
does not show incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months to 
warrant a 60 percent rating.  Furthermore, it does not show 
incapacitating episodes of at least 6 weeks during any 12 
month period for the entire rating period.  

Next, it must be determined whether there are any associated 
objective neurological abnormalities which can be rated 
separately pursuant to Note (1) under the General Rating 
Formula for Diseases and Injuries of the Spine.  In the 
present case, five Diagnostic Codes (8520, 8521, 8524, 8525, 
and 8526) afford a rating of 10 percent for mild neurological 
symptomatology.  All remaining potentially relevant Code 
sections provide only noncompensable evaluations.  Diagnostic 
Code 8520 is for the sciatic nerve, Diagnostic Code 8521 is 
for the external popliteal nerve (common peroneal), 
Diagnostic Code 8524 is for the interior popliteal nerve 
(tibial), Diagnostic Code 8525 is for the posterior tibial 
nerve, and Diagnostic Code 8526 is for the anterior crural 
nerve (femoral).  

The veteran is not entitled to a separate rating for mild 
neurological symptomatology.  Although the veteran has 
complained of pain into his legs and has been diagnosed with 
degenerative disc disease and radiculopathy on occasions, the 
December 2004 VA examination questioned whether the veteran 
actually had a radiculopathy, noting symptoms the veteran 
should have had for such a diagnosis to be made.  Also, a 
nerve conduction study in December 2004 showed no evidence of 
a neuropathy or radiculopathy.  Considering evidence from 
prior to December 2004 shows a similar picture.  When the 
veteran was seen at the VA Medical Center in November 2002, 
there was no radiation, and an EMG test a month later showed 
no evidence of a neuropathy or radiculopathy.  While a VA 
neurological examination from January 2003 showed left L4 
radiculopathy, a VA orthopedic examination from the same 
month showed no evidence of radicular symptoms.  While a VA 
examination in October 2003 commented that the veteran's 
spinal disc condition appeared to be fairly significant, in 
December 2003, a medical examiner with the SSA determined 
that the veteran was not neurologically compromised.  

Thus, based on the totality of the evidence, the veteran is 
not entitled to a separate 10 percent rating for associated 
objective neurological abnormalities pursuant to Note (1) 
under the General Rating Formula for Diseases and Injuries 
of the Spine for any point during the entire rating period.  

In conclusion, inasmuch as the preponderance of the evidence 
is against the veteran's claim, the doctrine of reasonable 
doubt is not for application, and the veteran's claim for a 
higher initial rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a greater initial rating than 10 percent for a 
left toe disability.

Under Diagnostic Code 5284, a 10 percent rating is warranted 
where the evidence indicates that the claimant suffers from a 
foot injury which is moderate.  A 20 percent rating is 
warranted when the evidence indicates the claimant suffers 
from a foot injury which is moderately severe.  A 30 percent 
rating is warranted when the evidence indicates the claimant 
suffers from a foot injury which is severe in degree.  In 
addition, the actual loss of use of the foot warrants a 40 
percent disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5284 (2006). 

The VA Office of the General Counsel issued an opinion 
wherein it was determined that Diagnostic Code 5284 for other 
foot injuries may involve limitation of motion and therefore 
require consideration under sections 38 C.F.R. § 4.40 and 
4.45.  See VAOPGCPREC 09-98 (August 14, 1998).  Therefore, to 
the extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

The veteran's service-connected left great toe fracture has 
been rated as 10 percent disabling under Diagnostic Code 
5284.  Therefore, the question that must be answered to 
properly rate the veteran is whether he suffers from a 
moderate foot injury or a moderately severe foot injury.  If 
he suffers from a moderately severe foot injury, he would 
warrant an increased rating to 20 percent.  However, as will 
be described below, the evidence shows that the veteran's 
foot disability is moderate.

At the veteran's December 2002 VA examination, the veteran 
stated that there was pain in the left great toe once or 
twice a month.  There was tenderness in the joints of the 
left great toe, and the veteran winced when his toe was 
palpated.  As noted in the joint motion for remand, the 
veteran's flexion in his IP joint was limited to 14 degrees 
(compared to 70 degrees on the right), and the MP joint had 
limited flexion motion of 48 degrees (compared to 20 degrees 
on the right).  At the veteran's October 2003 VA examination, 
he stated that there was pain in the left great toe of 1 out 
of 10, that could rise to 7 out of 10, with 2 episodes per 
month, lasting approximately 20 minutes.  

While the veteran has complaints of pain of the left great 
toe, the veteran has not objectively exhibited any swelling, 
and there is no evidence of weakness and/or incoordination.  
Also, the examiner at the December 2002 VA examination 
described the left great toe symptoms as only 
"intermittent."  Finally, the veteran himself has stated 
that the pain in his left great toe is only 1 out of 10 most 
of the time, and that twice a month he has pain that rises to 
a 7 level.  Also, although the veteran does have limitation 
of motion from his left toe injury (flexion in his IP joint 
was limited to 14 degrees (compared to 70 degrees on the 
right), and the MP joint had limited flexion motion of 48 
degrees (compared to 20 degrees on the right)), the evidence 
does not show that he receives treatment for his left toe.  
Furthermore, the SSA medical examiner specifically stated 
that the veteran's left toe fracture had healed.  

In sum, the evidence as a whole demonstrates the veteran's 
left toe disorder produces no more than moderate disability 
and, as such, is ratable at no more than 10 percent under 
Diagnostic Code 5284.  The veteran's complaints of pain, 
including his complaints of pain during flare-ups, were 
considered in the veteran's 10 percent rating.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).  The RO specifically referred 
to the veteran's limitation of flexion as well as his pain in 
its January 2003 rating decision.  In conclusion, as the 
veteran's left toe disability is not objectively shown to 
result in moderately severe functional impairment, including 
impairment attributable to pain on use, an increased initial 
rating for the veteran's residuals of a left great toe 
fracture under 38 C.F.R. §§ 4.40, 4.45 is not warranted.

In making this determination, it must be borne in mind that 
there is not a Diagnostic Code that specifically addresses 
limitation of motion of the toes.  That is why Diagnostic 
Code 5284 for other foot injuries is the most appropriate 
Diagnostic Code to rate the veteran's disability.  Diagnostic 
Code 5171 addresses amputation of the great toe, but even 
under that code, the highest rating without metatarsal 
involvement is a 10 percent rating.  A 30 percent rating is 
assigned when there has been removal of the metatarsal head, 
but the findings do not suggest that the veteran has the 
equivalent of amputation of the left great toe with removal 
of the metatarsal head.  Since a higher rating for a left toe 
injury is not appropriate under the code for amputation, it 
is difficult to label the veteran's foot injury as 
"moderately severe" to warrant a higher rating under 
Diagnostic Code 5284.  

As the disability picture does not more nearly approximate 
the criteria required for assignment of the next higher 
rating of 20 percent, a rating in excess of 10 percent for 
the veteran's left foot disability is not warranted.  38 
C.F.R. §4.7 (2006).  There is not an approximate balance of 
positive and negative evidence regarding the issue on appeal, 
so as to warrant application of the doctrine of benefit of 
doubt.  38 U.S.C.A. §§ 1155 (West 2002)

 Entitlement to a TDIU.

In a January 2002 TDIU application, the veteran wrote that he 
became too disabled to work in December 2001.  At the 
veteran's December 2002 VA examination, the veteran stated 
that he was unemployed and had been unable to find work since 
April due to back problems.  He was doing some part-time 
security work.  

At the veteran's October 2003 VA examination, he stated that 
he had been let go from several jobs where they had reduced 
his hours to a point where it was costing him money to go to 
work.  The examiner noted that the veteran had been released 
from work on a number of occasions or had had his hours 
reduced, and those were all jobs that required some element 
of physical activity, and that therefore, the veteran's low 
back condition affected his employability for physical types 
of employment.  The examiner noted that since the veteran 
felt very uncomfortable in a seated position so it would 
adversely affect sedentary types of employment.  

Social Security Administration (SSA) records show that the 
veteran was denied disability benefits in a December 2003 
decision for "minimal disc protrusion LS spine" and "left 
hip bursitis."  The examiner wrote that the veteran's left 
toe fracture and left femur fracture had healed.  The 
examiner commented that imaging studies of the veteran's back 
indicated minimal protrusion and degeneration.  He stated 
that, although the veteran might have pain, he was not 
neurologically compromised.  

In an April 2004 TDIU application, the veteran wrote that he 
became too disabled to work in December 2001.  He wrote that 
he had worked for Boston Market for 16 hours a week from June 
to July 2003, had worked for ThermalGard Windows for 25 hours 
a week from April to June 2002, and for USAF from April 2000 
to December 2001 for 40+ hours a week.

In the veteran's April 2005 TDIU claim, he stated that he 
became too disabled to work in December 2002, and that 
occupation during that year was with USAF in munitions.  He 
wrote that he expected to receive disability retirement 
benefits.  He indicated that he had tried to work in 2003 
with Ace Rent to Own, Applebee's, and at a furniture store.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2006).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2006)

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2006).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2006).

The veteran is service-connected for four disabilities: low 
back disability with left leg radiculopathy (rated as 40 
percent disabling); left toe disability (rated as 10 percent 
disabling); bilateral pes planus (rated as 10 percent 
disabling); and a left hip disability (rated as 20 percent 
disabling).  Considering that the veteran has one disability 
rated as 40 percent disabling, and a combined 70 percent 
rating, he satisfies the percentage rating standards for 
individual unemployability benefits.  

Even though the veteran meets the aforementioned percentage 
requirements, the evidence must show that the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran's service-connected disabilities clearly affect 
his employability to some degree.  At the veteran's October 
2003 VA examination, the examiner commented that the 
veteran's low back condition affected his employability for 
physical types of employment.  While the examiner noted that 
the veteran's back condition would adversely affect sedentary 
types of employment, the examiner did not state that the 
veteran could not perform sedentary types of employment.  
Furthermore, it is noted that the veteran was denied 
disability benefits by the SSA in December 2003.  

The evidence in this case does not show that the veteran is 
unable to work due only to his service-connected 
disabilities, nor does it show that he has sought vocational 
rehabilitation.  There is no probative evidence in the record 
to suggest that the veteran is incapable of performing 
sedentary work or other forms of similar work, due solely to 
the established service-connected disabilities.  While his 
service-connected disabilities may limit him when performing 
some forms of work, it does not prevent all substantially 
gainful employment for which he is qualified by reason of his 
education and work experience.  As a result, the Board finds 
that the criteria for a TDIU rating are not met.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  


ORDER

An initial disability rating greater than 40 percent for 
service-connected low back strain with mild disc bulge at L5-
S1 on MRI and retrolisthesis of L5 on S1 on x-ray, with left 
leg radiculopathy, is denied.  

An initial disability rating greater than 10 percent for a 
service-connected left great toe fracture is denied.  

Entitlement to a total rating based on individual 
unemployability is denied.  


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


